In my view, the facts of this case bring it clearly within the rule laid down in Blakeley v. State, 24 Texas Crim. App., 617. That was a case in which the aid rendered by the accessory was in procuring witnesses to commit perjury, in order that appellant might not be indicted. In this case the aid rendered by the accessory, according to the State's theory, was to spirit away prosecuting witness, so that she might not be had before the grand jury in order to testify against defendant for the purpose of procuring an indictment against him. However, the Blakeley case carries the doctrine of accessory further than any case that I know, and in my opinion is not supported by the authorities and should be overruled, which, I believe, is the effect of the decision in this case. *Page 125